                Case 2:20-cv-00136-RAJ Document 21 Filed 01/13/21 Page 1 of 3



                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                      AT SEATTLE
7
     JAMES TYLER HANNON,                                No. 2:20-cv-00136-RAJ
8
                              Plaintiff,
9        v.
10                                                      ORDER DENYING DEFAULT
     KORY VERSTEEG, et al.                              JUDGMENT
11
12                            Defendants.
13
14
                                       I.    INTRODUCTION
15
              This matter comes before the Court on Plaintiff’s Motion for Default Judgment.
16
     Dkt. # 16. The Court DENIES the motion without prejudice to refiling.
17
                                     II.    LEGAL STANDARD
18
              The Court’s role in reviewing a motion for default judgment is not ministerial. It
19
     must accept all well-pleaded allegations of the complaint as fact, except facts related to
20
     the amount of damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th
21
     Cir. 1987). Where those facts establish a defendant’s liability, the Court has discretion,
22
     not an obligation, to enter a default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092
23
     (9th Cir. 1980); Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th
24
     Cir. 1988). The plaintiff must submit evidence supporting a claim for a particular sum of
25
     damages. TeleVideo Sys., 826 F.2d at 917-18; see also Fed. R. Civ. P. 55(b)(2)(B). If the
26
     plaintiff cannot prove that the sum it seeks is “a liquidated sum or capable of
27
28   ORDER – 1
                Case 2:20-cv-00136-RAJ Document 21 Filed 01/13/21 Page 2 of 3




1    mathematical calculation,” the Court must hold a hearing or otherwise ensure that the
2    damage award is appropriate. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981).
3                                       III.   DISCUSSION
4           During the 2019 summer salmon season, Plaintiff James Tyler Hannon
5    (“Plaintiff”) was employed by Defendant Kory Versteeg as a deckhand aboard the F/V
6    Guardian, official number 263616, a fishing vessel with its home port in the Western
7    District of Washington. Dkt. # 1 ¶¶ 4-6. He claims that he was not provided a written
8    employment contract, id. ¶ 6, as required by 46 U.S.C § 10601. This statute states that
9    “[b]efore proceeding on a voyage, the owner, charterer, or managing operator . . . of a
10   fishing vessel . . . shall make a fishing agreement in writing with each seaman employed
11   on board.” 46 U.S.C § 10601(a). A “seaman” is defined as “an individual . . . engaged or
12   employed in any capacity or on board a vessel.” 46 U.S.C. § 10101(3). Plaintiff alleges
13   that he was paid less then verbally agreed upon and was not given an accounting of the
14   catch, in violation of 46 U.S.C. § 10602. Dkt. # 1 ¶ 7. Under this statute, “[w]hen fish
15   caught under an agreement under section 10601 of this title are delivered to the owner of
16   the vessel for processing and are sold, the vessel is liable in rem for the wages and shares
17   of the proceeds of the seamen.” 46 U.S.C. § 10602(a).
18          Section 11107 of the statute provides a remedy for such a situation. It states that if
19   an engagement of a seaman is contrary to federal law, it is void. 46 U.S.C § 11107; see
20   also Bjornsson v. U.S. Dominator, Inc., 863 P.2d 235, 238 (Alaska 1993) (holding that
21   “[w]ithout a written contract, [the plaintiff’s] employment agreement regarding his
22   services aboard the [fishing vessel] is contrary to law, and thus, void pursuant to section
23   11107”). The statute provides that “[a] seaman so engaged . . . is entitled to recover the
24   highest rate of wages at the port from which the seaman was engaged or the amount
25   agreed to be given the seaman at the time of engagement, whichever is higher.” 46 U.S.C
26   § 11107.
27          Here, Plaintiff claims he was verbally promised a 12 percent crew share of the
28   ORDER – 2
              Case 2:20-cv-00136-RAJ Document 21 Filed 01/13/21 Page 3 of 3




1    catch but only received 7 percent. Dkt. # 16-1 at 1. He states that the highest crew share
2    for a similarly situated deckhand out of the port where he was hired is 14 percent. Id. at
3    2. However, Plaintiff indicates that he was “not given an accounting of the catch.” Id.
4    He claims that he is owed an additional $18,000 in wages but fails to provide evidence in
5    support of this amount. Id.
6           On January 7, 2021, the Court ordered Plaintiff to provide supplemental
7    information in support of the alleged amount owed no later than January 14, 2021. Dkt.
8    # 19. Plaintiff’s counsel replied on January 13, 2021, noting that he was unable to locate
9    Plaintiff and presumed that Plaintiff is out fishing. Dkt. # 20 at 1. Plaintiff’s counsel
10   stated the following:
11          Without an accounting, Mr. Hannon’s best estimate is that the F/V Guardian sold
12          her catch of salmon during the 2019 summer season for approximately $400,000.
            Less vessel expenses and the $10,000 he was given at the end of the salmon
13          season; Mr. Hannon’s best estimate is $18,000 due and owing at a 14% crew-
            share. If anything, that is a conservative estimate.
14
15          Id. at 2.

16          This declaration is insufficient to establish the amount owed. In the absence of

17   evidence supporting the calculation for the sum requested, the Court is unable to

18   determine whether the sum is appropriate. The Court must thereby deny the motion.

19                                     IV.    CONCLUSION

20          The court DENIES Plaintiffs’ motion for default judgment for the reasons stated

21   above. This ruling is without prejudice to a renewed motion for default judgment that

22   addresses the concerns the court raised in this order.

23          DATED this 13th day of January, 2021.

24
25
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
26
27
28   ORDER – 3
